Per Curiam.

The town of Flushing must show a right of property to the lands below low water mark, in the bay, on the Sound, in order to entitle them to make rules to regulate the use of those lands. W e will not presume a grant of lands under navigable waters, to the owners of the adjacent soil, without evidence of long exclusive possession and use, to warrant such presumption. No grant has been shown, nor was any fact proved, from which a grant was' to be presumed.
The act, extending the bounds of the town over the bay, and into the" Sound or East River, so as to include the islands southward of the- main channel, was merely for the purpose of jurisdiction, and is no evidence of a grant of property in the soil covered by the water. All the ground under the navigable waters of the Hudson river, is within the boundaries of some town, for the pur-, poses of civil and criminal jurisdiction; but it does not follow that the lands under the water, belong to the towns situated on the river. The judgment below must be reversed.
Judgment reversed.